Title: [Diary entry: 8 April 1785]
From: Washington, George
To: 

Friday 8th. Mercury at 47 in the Morning— at Noon and 52 at Night. Morning clear, wind fresh from the No. West, which rather decreased wth. the Sun’s altitude and in its decline, became nearly calm. The ground being too wet to stir where it had been before plowed or worked, I was unable to touch that which I had been preparing for grass; and therefore began to hoe that wch. lyes between the New circular ditches, & the Wild rose hedges; on which I propose to make experiments of the quantity of the Plaister of Paris which is most proper to manure an acre of Land & to sow the same in grass seed.  Colo. Fitzhugh & Mr. Clair went away after breakfast. I rid to the Sein Landing at the Ferry. Scattered 2½ bushels of the Powdered plaister of Paris on little more than half of the circle in my Court yard—next the Servants Hall (on the poor part of the ground); the Mould having been taken off that to raise the other side, which was the lowest.